Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 5 and 13-19, in the reply filed on 10/05/2022 is acknowledged. Additionally, Applicant elects a product comprising all three of Orfamide A/C, pyoluteorin and pyrrolnitrin, as the elected species. However, claim 5 recites “the biosynthetic product  is selected from Orfamide A/C, pyoluteorin and pyrrolnitrin. Therefore, there is no requirement of the election of species comprising all three of Orfamide A/C, pyoluteorin and pyrrolnitrin. However, upon a close review of the claims, it is noted that method claims 6-12 recite the use of a biosynthetic product. The claims were inadvertently omitted to include them in group II in the restriction/election action. Therefore, claims 6-12 will also be examined to the extend it read on the elected invention. 
Claims 1-19 are pending.
Claims 1-4 are withdrawn from consideration as being directed to the non-elected invention. 
Claims 5-19, drawn to the  biosynthetic product  of Orfamide A/C, pyoluteorin or  pyrrolnitrin, produced from Pseudomonas protegens PBL3, and a method of using said biosynthetic product to inhibit growth of a microorganism on a plant, are examined. 
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Objections
The specification is objected to for including blank spaces on page 42.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) biosynthetic product , Orfamide A/C, pyoluteorin or pyrrolnitrin from a naturally occurring Pseudomonas strain. This judicial exception is not integrated into a practical application because the biosynthetic product is the only composition recited in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the biosynthetic product is the only composition recited in the claim that is not "markedly different" in terms of the "product's structure, function, and/or other properties from the Orfamide A/C, pyoluteorin or pyrrolnitrin that is naturally present in Pseudomonas sp .
Raaijmakers et al (Annu Rev. Phytopathol (2012) 50:403-424) teach that the genus Pseudomonas comprises species and strains that produce secondary metabolites including Orfamide A, pyoluteorin or pyrrolnitrin that suppress plant pathogens and promote plant growth (see, for example, the paragraph bridging columns 1 and 2 of page 407).  Therefore, claim 5 is directed to a nature-based product. Nature- based compositions are not directed to significantly more than a judicial exception when the claimed naturally occurring products and some man-made products are essentially no different from a naturally occurring. 
	Therefore, the claimed biosynthetic product  Orfamide A/C, pyoluteorin or pyrrolnitrin are naturally occurring products. As such, the claim recites patent ineligible subject matter for the reasons stated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite in the recitation of “ATCC#” which appears to be an incomplete accession information. Dependent claims 6-19 do not obviate the rejection. 

Claim Rejections - 35 USC § 112, Deposit requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims appear to employ Pseudomonas protegens strain PBL3. The specification lacks complete deposit information for the deposit of Pseudomonas protegens strain PBL3, it is unclear that strains possessing identical properties of Pseudomonas protegens strain PBL3 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
Exact replication of a strain is an unpredictable event. Although the specification describes a method of selecting the strain in the claims, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells. 
Since the strain claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the strain is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same Pseudomonas protegens strain PBL3 and it is not apparent if such the strain is readily available to the public.  It is noted that Applicant intends to deposit the strain at the ATCC, but the conditions under which the deposit are unclear.
If the deposit of the strain is made under the terms of the Budapest Treaty, then a statement, an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the strain has been deposited and accepted, and will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

In addition, a deposit of a biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of the deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
(1) The name and address of the depository.
(2) The name and address of the depositor
	(3)  The date of the deposit(s);
	(4)  A description of the deposited biological material sufficient to specifically identify and to permit examination; 
	(5)  The date of the viability test; 
(6) The procedures used to obtain a sample if the test is not done by the depository;  and 
	(6) A statement that the deposit is capable of reproduction.
Applicant is reminded to update the specification and claims as necessary to include the deposit information. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 
				Written Description Rejection
Claims 5-19 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a biosynthetic product produced by a Pseudomonas protegens strain PBL3 15 and deposited as ATCC #, wherein the biosynthetic product is Orfamide A/C, pyoluteorin, and pyrrolnitrin; a method of inhibiting the growth of microorganisms including bacterium or a fungus  by contacting the microorganism with said biosynthetic product thereby inhibiting its growth on plants including a rice plant.
The specification describes Pseudomonas protegens strain PBL3 15 (to be deposited) that produces a Orfamide A/C, pyoluteorin, and pyrrolnitrin, and a method of inhibiting plant pathogens using protegens strain PBL3 (to be deposited). The MPEP 2163 states  that the written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description’. See, e.g., in re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 FR at 34,880 "[a]s as general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited material with the prior art.” MPEP also states that if a biomolecule is described only by functional characteristics, without any disclosed correlation between function and structure of the biomolecule, it is “not sufficient characteristics for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” The claims do not recite the composition and structure of the claimed biosynthetic product to distinguish from the prior art Orfamide A/C, pyoluteorin, and pyrrolnitrin from Pseudomonas protegens strain PBL3. Claim 5  might be considered as a product-by-process since the product is isolated from Pseudomonas protegens, however, the claim does not recite distinguishing structure or specific structure that correlates function, or any other structural and/or physiological or genotypic characteristics. The MPEP 2113 (Ill), states as follows:
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established....” See also Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) where it states “one must define a compound by "whatever characteristics sufficiently distinguish it").
Therefore, for all the reasons discussed above the claimed invention lacks adequate written description. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raajimakers et al (Annu Rev. Phytopathol (2012) 50:403-424).
The claim is directed to the biosynthetic product Orfamide A,  a pyoluteorin or pyrrolnitrin produced by Pseudomonas protegens strain designated PBL13.
 Raajimakers et al teach the metabolite Orfamide A,  a pyoluteorin or pyrrolnitrin, produced by a Pseudomonas sp., said metabolite suppresses plant pathogens and promote plant growth (see, for example, the paragraph bridging columns 1 and 2 of page 407). At Table 1, Raajimakers et al teach the pyoluteorin is from Pseudomonas protegens strain CHAO. At page 20 of the instant specification, Applicant states that the Pseudomonas protegens strain PBL3 of the instant claims has a 16S rRNA sequence that is 99% identical to the Pseudomonas protegens strain CHAO of the prior art. Given the high similarity between the Pseudomonas protegens strain PBL3 and the prior art strain, and given that the instant claim 5 recites no other limitation that would distinguish the claimed product from the prior art product, Raajimakers et al teach all claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (Frontiers in Microbiology (2016), Vol. 7, article 382) in view of Raajimakers et al (Annu Rev. Phytopathol (2012) 50:403-424) and Mishra et al (Applied Soil Ecology (2018)125:35-45).
The claims are drawn to a biosynthetic product produced by a Pseudomonas protegens strain PBL3 15 and deposited as ATCC #, wherein the biosynthetic product is orfamide A/C, pyoluteorin, and pyrrolnitrin; a method of inhibiting the growth of microorganisms including bacterium or a fungus  by contacting the microorganism with said biosynthetic product thereby inhibiting its growth on a rice plant; wherein the contacting is carried out before flowering or during panicle formation; wherein the contacting is spraying, or contacting with an effective amount of the product; wherein the contacting is carried out by spraying or dusting the plant or a portion of the plant with a composition comprising the biosynthetic product.
	 Ma et al teach  a method of controlling fungal disease in various plant species using various concentrations of Orfamides obtained from various Pseudomonas strains (Table 1). Ma et al specifically teaches a method of reducing blast disease in rice seed or seedlings by spraying a composition comprising an effective amount (50 uM ) of Orfamides obtained from a Pseudomonas strain on the seed or seedling, wherein the Orfamides inhibit appressaria formation in the rice blast Magnaporthe oryzae, thereby reducing severity of blast disease on rice plant at Five-leaf stage. Ma et al also teach that analysis and comparison of Orfamide-synthase gene clusters and flanking regions of Pseudomonas protegens and show three large structural genes (ofaA, ofaB, and ofaC) on Figure 1 and Table 3.  
	Ma et al does not teach biosynthetic products of pyoluteorin or pyrrolnitrin, produced by a Pseudomonas sp. 
Raajimakers et al teach the metabolite Orfamide A,  a pyoluteorin or pyrrolnitrin, produced by a Pseudomonas sp., said metabolite suppresses plant pathogens and promote plant growth (see, for example, the paragraph bridging columns 1 and 2 of page 407). At Table 1, Raajimakers et al teach the pyoluteorin is from Pseudomonas protegens strain CHAO. At page 20 of the instant specification, Applicant states that the Pseudomonas protegens strain PBL3 of the instant claims has a 16S rRNA sequence that is 99% identical to the Pseudomonas protegens strain CHAO of the prior art. 
Mishra et al teach the importance of secondary metabolites including CLPs (Orfamide), pyoluteorin or pyrrolnitrin from plant growth promoting bacterial species including Pseudomonas sp.to control plant phytopathogens (Fig. 1 and Table 1) and the availability of these secondary metabolites (pages 38-40). 
Therefore, one would have been motivated before the effective filing date of the claimed invention to isolate the secondary metabolites Orfamide A/C, pyoluteorin or pyrrolnitrin from a Pseudomonas sp using the methods disclosed by each of Raaijmakers et al and Mishra et al, and use the metabolites to control phytopathogens including fungus in plants including rice as taught by Ma et al, and suggested by Raaijmakers et al. One would have been motivated to use secondary metabolites  Orfamide A/C, pyoluteorin or pyrrolnitrin from a Pseudomonas sp to control plant pathogens, given their extensive study and availability for use against plant pathogens as taught by each of Ma et al, and Mishra et al. One would have a reasonable expectation of success to use an effective amount of the metabolite to any plant or plant part via spraying at any particular stage of plant growth including before flowering or during panicle formation, depending upon the plant species and the particular disease. Therefore, for all reasons discussed above, the claimed invention is a prima facie case of obviousness, absent evidence to the contrary. 

Remarks
The prior art does not teach or suggest the use of Pseudomonas protegens strain PBL3 (to be deposited), wherein the strain produces the metabolites Orfamide A/C, pyoluteorin and pyrrolnitrin to control Burkholderia glumae on plants. 

No claim is allowed.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662